First, Sir, I 
should like to extend my sincere congratulations to you 
on the occasion of your election to the presidency of 
the sixtieth session of the General Assembly and to 
wish you the greatest success in conducting the work 
of the Assembly. I am also pleased to take this 
opportunity to offer my sincere thanks to your 
predecessor, His Excellency Mr. Jean Ping, Minister 
for Foreign Affairs of the Gabonese Republic, for the 
considerable results produced during his term as 
President, especially towards the end of the session, 
when we reviewed matters related to the 
implementation of the Millennium Goals and the 
reform of the United Nations. 
 I should also like to take this opportunity to 
express our appreciation to the Secretary-General, 
Mr. Kofi Annan, for his valuable efforts to bolster and 
propel the role of the United Nations in international 
peacekeeping, security and development. The report by 
Mr. Kofi Annan (A/59/2005) and the recommendations 
set out in it provide us with important elements capable 
of leading to consensus on strategies that will help us 
to achieve the Millennium Goals and to make progress 
on reforming the United Nations. 
 I cannot fail to take advantage of this opportunity, 
on behalf of the people of Sao Tome and Principe, to 
reiterate to the Government and the people of the 
United States of America and to the bereaved families 
our sincere condolences regarding the tragedy caused 
by Hurricane Katrina. These difficult times, being 
experienced by a large part of the American people, 
cannot leave us indifferent, above all because we are 
fully aware of the role that the American people and its 
Government play in international solidarity and 
cooperation, constantly seeking peace and prosperity 
for peoples in difficulty, and of their support and 
financing of this great Organization. 
 From the early days of the signing of the Charter 
in 1945 in San Francisco, the United Nations has 
played a crucial role in undertaking many matters of a 
political, economic, social and humanitarian nature 
throughout the world. Nevertheless, it seems to us that 
the world now needs a stronger and more dynamic 
United Nations. The present session takes place in a 
very complex international environment. Indeed, the 
climate of permanent tension experienced in some 
parts of the world, the unbridled arms race, human 
trafficking, cross-border organized crime, terrorism, 
systematic violations of human rights, economic 
depression and environmental degradation constitute 
important matters that are in need of the attention of 
the United Nations now and in the years to come. In 
the face of such challenges, Member States must 
manifest a sense of wisdom and responsibility in order 
for an international order based on peace, security and 
cooperation to prevail. 
 Small island States met this year in Mauritius to 
evaluate the Barbados Programme of Action for the 
Sustainable Development of Small Island Developing 
States. In Mauritius, States reaffirmed their 
  
 
14 05-51226 
 
commitment to support the efforts of small island 
developing States that would lead to sustainable 
development through a greater and more effective 
implementation of the Barbados Programme of Action. 
Decisions and recommendations were adopted on 
climate change, natural and environmental disasters, 
water resources, waste management, tourism, energy, 
transportation, biodiversity and marine and coastal 
resources. All the problems that affect small island 
States, from global warming to ecosystem problems, 
can be resolved only if the international community 
makes an effort to effectively increase the resources 
that will support the sustained development of small 
island States. In this regard, we would like to take the 
opportunity to express our thanks both to the 
international community and to the Government of 
Mauritius for the efforts made to organize the special 
conference. 
 International security is based on the protection 
of the people and on education for capacity-building, 
promoting a community’s development. Nations that 
do not pay attention those factors could be in a state of 
permanent tension, which is not conducive to progress. 
For this reason HIV/AIDS, poverty, political crises, 
ongoing violations of human rights, oppression and 
occupation constitute threats to human security.  
 Many of our countries continue to face challenges 
in combating HIV/AIDS and other illnesses. In some 
regions of Africa HIV/AIDS is devastating families, 
cultures and economies — entire societies. The cost of 
treatment continues to be extremely high and our 
economies are beginning to buckle under the effects of 
the illness. If significant resources and additional 
scientific investment for research to seek a cure for 
HIV/AIDS are not forthcoming the development 
expectations of Africa will be far from being met. 
 Very recently the Republic of Angola was 
attacked by the worst outbreak ever of Marburg fever, 
caused by a virus related to the Ebola virus. We are 
concerned because Sao Tome and Principe, being an 
integral part of the Central African States, cannot 
remove itself from that situation. We appeal to the 
World Health Organization (WHO) to strengthen the 
capabilities of the countries of the subregion by 
holding seminars and providing training. This initiative 
will help us to deal prophylactically with similar 
situations that might arise. Likewise, malaria continues 
to be a serious public health problem for my country 
despite its active involvement with existing 
programmes supported by several countries and 
organizations. 
 The situation of insecurity primarily affects the 
most vulnerable populations, especially refugees, 
children, women and the elderly. Terrorism is 
destabilizing Governments, destroying lives and 
claiming innocent victims. We are faced with a 
challenge that requires reformulating our strategies to 
combat it. It seems entirely appropriate to start with an 
understanding of the origins of the problem by 
identifying its causes, and then to forge new 
consensuses and improve the methods of combating the 
problem and implementing Security Council resolution 
1373 (2001). However, the United Nations must take 
additional action to benefit States which, like my own, 
are not in a position to fully comply with all the 
provisions of that resolution. We need resources that 
will contribute to the improvement, inter alia, of our 
security, including control of our borders and territorial 
waters. Here, strengthening our capability to fight the 
phenomenon of terrorism is a priority. 
 In my capacity as President of the Community of 
Portuguese-Speaking Countries, I should like to refer 
to Guinea-Bissau, which has just successfully 
concluded a long and difficult political transition. First, 
let me congratulate the people and the authorities of 
that country on their success. I commend the 
international community, and in particular the United 
Nations and its Secretary-General, for its prompt 
contribution, which bolstered the people’s action for 
peace, stability and development. Now, Guinea-Bissau 
faces the giant task of promoting development and 
well-being for its population. The international 
community must therefore continue to provide its 
traditional help so that legitimate expectations may not 
be frustrated. 
 The universality of the Organization requires that 
all nations must be represented. However, this 
continues not to be so despite several calls for it. As we 
reflect on reforming the United Nations, we must once 
again take advantage of the opportunity from this 
rostrum to invite the international community to review 
the problem of the need for the Republic of China on 
Taiwan to be represented in the Organization. In this 
regard, my country signed the letter contained in 
document A/60/192 requesting the inclusion of an item 
in the agenda of the present session entitled “Question 
of the representation of the 23 million people of 
 
 
05-51226 15 
 
Taiwan in the United Nations”. Once again, we have 
lost an opportunity to correct this injustice. 
 We are further concerned by the recent adoption 
by the People’s Republic of China of the so-called anti-
secession law, which, by increasing tension in the 
Strait of Taiwan, may compromise peace in the region. 
Aware of the role of the United Nations, specifically 
under the provisions of Articles 1 and 34 of the 
Charter, Sao Tome and Principe also joined in 
proposing the draft resolution annexed to document 
A/60/193. That document contains a letter requesting 
the inclusion of a supplementary item in the agenda of 
the present session entitled, “A proactive role for the 
United Nations in maintaining peace in the Taiwan 
Strait”. Neither proposal received the expected support. 
 We are faced with an excellent opportunity to 
infuse our Organization with greater dynamism and 
rationality, more action and less bureaucracy. Reform 
of the system is urgent. It is a high priority. To that 
end, we must all work without hesitation for the good 
of the world to which we belong. 